Ames, J.
The only question raised by this bill of exceptions is whether there was any evidence that the plaintiff was in the exercise of due care at the time of the accident. The want of such care, on his part, is not, as a matter of law, an inevitable and inclusive inference from the evidence reported. As a cautious *522and prudent man he was bound to use that kind and degree of care which was required by the apparent exigencies of the case, and to be upon his guard against all dangers that could fairly be considered as probable. Brown v. Kendall, 6 Cush. 292. The accident in this case did not originate from any of the ordinary incidents of travel, but from a sudden and extraordinary disturbance, which he could neither anticipate nor guard against. If his horse were kept well in hand, and driven at the slow trot described by the plaintiff, the mere fact that he had not reduced the pace to a walk would not of itself justify the court in ruling that there was no evidence of reasonable care on his part. Of the numerous cases cited by the defendants there is not one that goes to such an extreme, and therefore the

Exceptions are overruled.